Citation Nr: 0634946	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-00-049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The veteran's claimed in-service stressor of personal 
assault has been corroborated by credible supporting 
evidence.

2.  Competent clinical evidence of record links a PTSD 
diagnosis to the stressor in the form of in-service personal 
assault. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires: (1) a diagnosis of PTSD 
consistent with 38 C.F.R. § 4.125(a) (diagnosis consistent 
with Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, or "DSM-IV"); (2) combat status or credible 
supporting evidence that the claimed in-service PTSD stressor 
occurred; and (3) clinical evidence of a cause-effect nexus 
between diagnosed PTSD and claimed stressor.

With regard to the second criterion, the evidence necessary 
to show that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
had engaged in combat against the enemy.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  If it is 
determined through military citation or other supportive 
evidence that a veteran had engaged in combat against the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f)(1) (2006).

Where a determination is made that the veteran did not engage 
in combat, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be sufficient to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's stressor allegations.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A medical 
record diagnosing PTSD is not deemed evidence verifying the 
occurrence of a stressor.  Moreau, 9 Vet. App. at 395-96.

If a PTSD claim is based on alleged in-service personal 
assault, evidence from sources other than service records may 
corroborate the purported assault.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians, pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of stressor include, but are not limited 
to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

First, contemporaneous VA clinical records reflect a 
diagnosis of, and treatment for, PTSD.  Also noted is an 
October 2001 private clinical record, authored by Dr. Honor, 
a neuropsychologist, who diagnosed the veteran with PTSD.    

As for the second criterion, there is neither evidence, nor 
contention, that the instant PTSD service connection claim is 
based on combat service.  The veteran's sole contention is 
that he was harassed and personally assaulted in service, 
while aboard the U.S.S. Newport 1179.  As such, the Board 
requires corroborative evidence that substantiates or 
verifies the contention that PTSD is the result of in-service 
personal assault.  

The Board finds that the veteran's contention as to in-
service assault has been adequately verified by the record 
for the reasons that follow.  A January 23, 1974 service 
medical record reflects that the veteran was seen at the 
NIMITZ Predecommissioning Unit sick bay at the request of a 
Medical Department representative on the U.S.S. Newport.  He 
was referred following complaints of harassment by shipmates 
who had used derogatory nicknames and ethnic slurs when 
referring to him in public and private aboard the ship.  He 
reported that he had been the target of harassment of a 
physical nature manifested by both personal physical attack 
by an intoxicated shipmate and by destruction of personal 
property in his custody (his mattress and bunk).  

In this appeal, the veteran contends that, after saving a 
fellow service member from a fire aboard the Newport, he was 
called "gay" by other service members and was hit in the 
face with a six-pack of beers, and that that incident had 
fractured his nose.  Service medical records dated in October 
1973 do reflect the veteran's report that he was struck on 
the nose with a six-pack of beers; they also include October 
1973 X-ray evidence of a non-displaced fractured nasal bone.  
Such evidence, viewed together with the 1974 report of 
harassment, tends to corroborate the veteran's present 
contention.  

The veteran further reported during this appeal that he was 
approached by other service members who wanted him to engage 
in sex, and that, when he refused their advances, he was 
forced to swallow lighter fluid.  He also stated that, during 
confinement in the brig in 1974, he was physically assaulted.  
A June 1974 service medical record documents treatment for 
ingestion of lighter fluid.  That record indicates that he 
had ingested lighter fluid while attempting a fire blowing 
trick.  Further, recent clinical records reflect the 
veteran's report that he had swallowed lighter fluid as a 
suicide attempt.  

The Board is inclined to resolve any reasonable doubt in the 
veteran's favor (38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006)) to the extent some evidence tends to be 
negative with respect to the claimed stressor, and concludes 
that the veteran's purported in-service PTSD stressor, in the 
form of personal assault in service, has been adequately 
corroborated.  More specifically, the veteran's recent report 
that he had ingested lighter fluid as a suicide attempt is 
not entirely consistent with his statement elsewhere that he 
was forced to do so out of retaliation for refusing to engage 
in sexual activity with service members.  Also, the service 
medical records do not specifically corroborate the 
contention as to retaliation.  However, the Board has 
considered the veteran's present contentions in the context 
of the whole record, and finds the January 23, 1974 service 
medical record in particular lends the present contentions 
credibility.  

Additionally, the service personnel records document multiple 
military offenses, including violation of Article 90 
(willfully disobeying a lawful command from a superior 
commissioned officer), Article 86 (unauthorized absences), 
Article 134 (breaking restrictions), Article 91 (disobeying a 
lawful order), and punishment for these offenses.  The 
veteran was administratively discharged from service in June 
1974, under honorable conditions.  These service personnel 
records are dated in late 1973 to mid-1974, near and after 
the dates of the service medical records documenting 
treatment for lighter fluid ingestion, complaints of 
harassment, and nasal bone fracture.  Earlier, in September 
1973, the veteran was reported to have shown "excellent 
potential" while aboard the Newport.  It was further 
reported that he was "eager to learn" and "require[d] only 
minimum supervision on the job."  He was deemed a "positive 
asset to Newport."  Such evidence of positive performance 
review further buttresses the veteran's stressor contentions, 
as subsequent service personnel records concerning military 
offenses could be deemed evidence of "behavior changes" as 
contemplated in 38 C.F.R. § 3.304(f)(3).      
     
That said, the record also must link the current PTSD 
diagnosis to the confirmed stressor.  As discussed earlier, 
the veteran has been diagnosed with PTSD by both VA and 
private clinicians.  On this issue, it is highly probative 
that, while the VA "compensation and pension" (C&P) 
examiner diagnosed the veteran with depressive disorder NOS 
(not otherwise specified), he also stated: "Should the 
veteran's stressor information [referring to reports of in-
service personal assault] be verified[,] he meets DSM-IV 
criteria for Post Traumatic Stress Disorder based on his 
reported symptoms."  See August 2002 examination report.  As 
the Board has determined that the claimed stressor has been 
corroborated, the C&P examiner's statement is evidence that 
meets the third criterion for service connection for PTSD.        

Consequently, the criteria for service connection for PTSD 
are met.  The claim is granted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


